ao SON OH

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

#25

rs

 

 

Case 5:18-cr-00258-EJD Document 973

JOHN D. CLINE (CA State Bar No. 237739)

50 California Street, Suite 1500

San Francisco, CA 941 11

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vice)
LANCE A. WADE (Admitted Pro Hac Vice)
AMY MASON SAHARIA (Admitted Pro Hac Vice)
KATHERINE TREFZ (CA State Bar No. 262770)
WILLIAMS & CONNOLLY LLP

725 Twelfth Street, NW

Washington, DC 20005

Telephone: (202) 434-5000 | Facsimile: (202) 434-5029

Filed 08/28/21 Page 1 of 7

FILED

FEB 06 2020

Susan Y. Sonne
Clerk, U.S. District Court
Northern District of California
San Jose

ECF Dkt. No. 324

Email; KDowney@we.com; LWade@we.com; ASaharia@we.com; KTrefz@we.com

Attorneys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) Case No. CR-18-00258-EJD-SVK
)
Plaintiff, ) ELIZABETH HOLMES’ REPLY TO
) GOVERNMENT’S OPPOSITION TO MR.
ws ) BALWANY’S MOTION TO SEVER
)
ELIZABETH HOLMES and )
RAMESH “SUNNY” BALWANI, ) FILED UNDER SEAL
)
Defendants. )
) Hon, Edward J. Davila
)

 

HOLMES’ REPLY TO GOVERNMENT’S OPPOSITION TO BALWANI’S MOTION TO SEVER

CR-18-00258 EID SKV

 
oO oo ~ an in > Ww to mo

bo ho RKO bho ro bho i] nN th fk — .

 

 

 

 

Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 2 of 7.

The government’s Opposition to Mr. Balwani’s Motion to Sevérx erroneously argues that
evidence of Mr. Balwani’s intimate partner abuse will be excluded at trial. Alternatively, it contends
that such evidence can be limited in meaningful ways. Either result would preclude a significant portion .
of Ms. Holmes’ likely defense, including important aspects of her own likely testimony, in clear
violation of her Fifth and Sixth Amendment rights. Ms. Holmes therefore submits this brief in response
to address a handful of issues.

First, evidence about intimate partner abuse is highly likely fo be introduced into evidence in a .
trial involving Ms. Holmes, in the form of both fact and expert testimony. The government has alleged
in the Superseding Indictment that Ms. Holmes acted with mens rea in making certain representations,
but it has not identified the specific evidence upon which it will rely to prove this element. Based on
Ms. Holmes’ current (but limited) understanding of the govemment’s case—as informed by the
government’s broad (yet vague) Indictment—there is a high likelihood that evidence regarding the
nature of Ms. Holmes’ and Mr. Balwani’s relationship will be relevant at trial. The Indictment charges
both defendants with the same conspiracies and acts. Ms. Holmes was the company’s CEO and Chair
and Mr. Balwani its Vice Chair, COO, and President during the period covered by the alleged
conspiracies. The government presumably will argue that Ms. Holmes was aware of, approved of,
turned a blind eye to, and/or directed alleged wrongdoing related to aspects of the company’s operations
over which Mr. Balwani exercised control. The Indictment alleges that Ms. Holmes made categories of
misstatements related to company operations for which Mr. Balwani had primary responsibility. For
example, the government presumably will argue that Ms. Holmes was aware of alleged falsity of
statements related to Theranos’ financial models, see Indictment J 12(3), even if Mr. Balwani created
and presented those models to investors. Ms. Holmes’ relationship with Mr. Balwani at a time when she
was suffering intimate partner abuse, and the reasons why she believed representations about those
financial models, are relevant to the question whether she knew that such models were false or
misleading. The government presumably will also argue that Ms. Holmes was aware of the alleged
falsity of statements related to the state of the Walgreens partnership. See Indictment J 12(D). Mr.
Balwani was primarily leading that partnership. Ms. Holmes’ relationship with Mr. Balwani, and the
reasons why she believed representations that she transmitted about that partnership, are relevant to the

HOLMES’ REPLY TO GOVERNMENT'S OPPOSITION TO BALWANI’S MOTION TO SEVER
CR-18-00258 BJD SKV 1

 
—

oOo oOo NY A DH FR YW BW

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 3 of 7

| question whether she believed that any statements about the Walgreens relationship were false or
misleading, including to rebut any claim that she was “deliberately ignorant” of certain alleged facts.
United States v. Haischer, 780 F.3d 1277, 1282 (9th Cir. 2015). Discovery suggests that the government -
| has asked witnesses in its investigation about Ms. Holmes and Mr. Balwani’s relationship, showing that
the government understands the relevance of the relationship to the Superseding Indictment’ s
‘allegations.

Second, the government ignores the profound constitutional implications of the restrictions it
proposes to place on Ms. Holmes’ defense by either excluding or limiting such evidence. The
Constitution guarantees Ms. Holmes a “meaningful opportunity to present a complete defense,” Holmes

y, South Carolina, 547 U.S. 319, 324 (2006) (internal quotation marks omitted), including the

 

“findamental” right to present witnesses, Chambers v. Mississippi, 410 U.S. 284, 302 (1973), and the
“right to take the witness stand and to testify in [her] own defense,” Rock v. Arkansas, 483 U.S. 44, 49
| (1987). As the Ninth Circuit has observed, “[t]hese rules reflect the fact that individuals accused of
criminal behavior should be permitted to present, within reason, the strongest case they are able to
marshal in their defense.” United States v. Thomas, 32 F.3d 418, 421 (9th Cir. 1994).

The Court would err if it precluded Ms. Holmes from presenting evidence in her defense—

including her own likely testimony—regarding what she knew and believed and why. See Haischer,

 

780 F.3d at 1284 (reversing conviction where court excluded evidence of intimate partner abuse that was
i relevant to the defendant’s mens rea to commit wire fraud). As noted, that evidence is highly likely to
ll include a description of her relationship with Mr. Balwani, ‘which will require a detailed understanding

of the nature of the relationship both in and out of the workplace. Witnesses interviewed by the

22 | government have indicated that Mr. Balwani was controlling with Ms. Holmes, that Ms. Holmes was

isolated by Mr. Balwani, that Mr. Balwani was combative with Ms. Holmes, and that Mr. Balwani was
often physically present in Ms. Hoimes’ office, all factors that Dr. Mechanic has indicated are abuse
tactics used by abusers. See Mechanic Decl. 5. .

Third, expert testimony likely will play an important role in Ms. Holmes’ defense. Expert
testimony will be helpful and appropriate in educating the jury as to the reasons for Ms. Holmes’ belief
in, deference to, and reliance on Mr. Balwani. The government continues to misunderstand the nature of

li HOLMES’ REPLY TO GOVERNMENT’S OPPOSITION TO BALWANI’S MOTION TO SEVER
CR-18-00258 BJD SKV 2

 

 

 
—

wo oN DA vA F&F WH WN

et
rk WOW NHN KF CO

wv NY NV Ww
PNRRRBBRRSSEe AGA

—
WU

Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 4 of 7

the potential expert opinions that Ms. Holmes noticed pursuant to Rule 12.2(b). po

 

a 8 200s ene

potential expert testimony for which notice was given pursuant to Rule 12,2(b) relates to whether and

 

 

how Ms. Holmes’ psychological responses during and after the relationship were and are consistent with
typical reactions of victims of an abusive relationship, as well as additional context to help the jury

understand the nature and features of abusive relationships, including dispelling common

 

misconceptions about them. See Notice of Submission in Response to Jan. 13, 2020 Sealed Hr’g 1-2
(Jan. 17, 2020); Ltr. from Trefz to Baehr-Jones (Jan. 17, 2020) (attached as Ex. 2 to Baehr-Jones Decl.
in support of Government’s Opp’n); Def. Elizabeth A. Holmes’ Notice Pursuant to Fed. R. Crim. P.
12.2(b).'

Ms. Holmes is likely to testify herself to the reasons why she believed, relied on, and deferred to
Mr. Balwani. But expert evidence on intimate partner abuse is important to contextualize and address
common misconceptions about abusive relationships, including addressing stereotypes about the types

| of individuals who are victims of abuse (such as the suggestion implicit in the government's Opposition

 

 

that Ms. Holmes could not be an abuse victim because she presented in public as a successful
businesswoman), and is regularly introduced for that purpose. See United States v. Lopez, 913 F.3d 807,
820-23 (9th Cir. 2019) (cataloging the ways in which expert testimony on intimate partner abuse may be
helpful to a jury’s evaluation of the facts and a defendant’s credibility); United States v. Nwoye, 824
F.3d 1129, 1140 (D.C. Cir. 2016) (Kavanaugh, I) (“Expert testimony on battered woman syndrome
could have helped [the defendant] dispel the ordinary lay person’s perception that a woman in a
battering relationship is free to leave at any time.” (internal quotation marks omitted)); M.A. Dutton, .

Validity of “Battered Woman Syndrome” in Criminal Cases Involving Battered Women, in Dep’t of

 

 

 

1 The Court was careful not to order the premature disclosure of Ms. Holmes’ defense. While
Ms. Holmes sought to provide some information that may be helpful to the Court in addressing Mr.
Balwani’s motion in light of the Court’s comments at the January 13, 2020 hearing, Dr. Mechanic’s ~
Declaration is not intended to contain all of her opinions with respect to the substantive issues in the
case, nor was it intended to be an expert disclosure pursuant to Rule 16(b)(1)(C) or a report of
examination pursuant to Rule 16(b)(1)@).

HOLMES’ REPLY TO GOVERNMENT'S OPPOSITION TO BALWANI’S MOTION TO SEVER
CR-18-00258 EID SKV 3

 
Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 5 of 7

1 || Justice et al., The Validity and Use of Evidence Concerning Battering and Its Effects in Criminal Trials

pt. I, at 3-4 (1996).
Fourth, the government’s lengthy discussion of the Insanity Defense and Reform Act GDRA)

and the cases applying that Act is irrelevant. The IDRA addresses a defendant’s use of a “severe mental

| disease or defect” to establish, as an affirmative defense, that the defendant “was unable to appreciate

 

the nature and quality or the wrongfulness of his acts.” 18 U.S.C. § 17(a). Ms. Holmes does not intend

to present an affirmative defense such as insanity under the IDRA. The Act is therefore inapposite. For

oN Dn nH FF WY NY

 

decades, courts have distinguished between an affirmative defense under the IDRA and evidence

9 || negating the element of specific intent, and have held that the IDRA does not prohibit the latter.? The
. 10 | government’s suggestion that a defendant’s ability to introduce psychological evidence in her defense
11 || flows from the IDRA is simply incorrect.

12 The Act operates only to limit the circumstances in which a defendant may “excuse guilt with
13 || mental defect evidence.” United States v. Brown, 880 F.2d 1012, 1017 (9th Cir. 1989) (internal

14 |] quotation marks omitted). It does not exclude evidence of mental condition where, as here, such

 

 

15 || evidence is offered to “negat[e] an element of the offense” such as mens rea. Id.; see also, e.g., United
16 || States v. Childress, 58 F.3d 693, 726-30 (D.C. Cir. 1995). Ms. Holmes’ anticipated use of expert

17 || evidence does not run afoul of the rules. Ms. Holmes is not seeking to excuse alleged guilt through an

18 || affirmative defense; she seeks to introduce, for example, evidence tending to prove that she lacked the

19 || intent to deceive because, as a result of her deference to Mr. Balwani, she believed that various

20 representations were true. }

21 . Finally, at trial the government may seek to rebut Ms. Holmes’ evidence related to intimate

22 partner abuse. The government might attempt to introduce evidence questioning whether the

23 relationship was abusive and whether, even if it was abusive, it affected Ms. Holmes’ state of mind.

 

 

24 | This kind of rebuttal appears to be what the government’s new expert, Dr. Binder, has previewed | |

 

 

25 But the fact that the government
26 .
27 2 See United States v. Brown, 880 F.2d 1012, 1017 (9th Cir. 1989); see also, e.g., United States v.

Childress, 58 F.3d 693, 729-31 (D.C. Cir. 1995); United States v. Cameron, 907 F.2d 1051, 1063-66
(11th Cir. 1990); United States v. Newman, 889 F.2d 88, 91-92 & n.1 (6th Cir. 1989); United States v.
Newman, 849 F.2d 156, 165 (5th Cir. 1988).

HOLMES’ REPLY TO GOVERNMENT’S OPPOSITION TO BALWANI’S MOTION TO SEVER
CR-18-00258 EJD SKV ‘ 4 ,

28

 

 
Xo 9 “4 an wr fp WwW Nw —

hoo oN NM ON Oh ,
BNRRRBBRYRBRESERARE BEES

Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 6 of 7

may present rebuttal evidence at trial does not make Ms. Holmes’ potential evidence irrelevant or

 

inadmissible. Under the Sixth Amendment jury trial guarantee, it is for the jury, not the court, to make
credibility determinations.
' CONCLUSION
For these reasons, the Court should decline the government’s invitation to preclude significant
aspects of Ms. Holmes' defense.
DATED: February 6, 2020 4 t
VIN DOWNEY

LANCE WADE

AMY MASON anda)

KATHERINE TREFZ

JOHN D. CLINE

Attornevs for Elizabeth Holmes

HOLMES’ REPLY TO GOVERNMENT’ 5 OPPOSITION TO BALWANI’S MOTION TO SEVER
CR-18-00258 EJD SKV

 

 

 
Oo 68 NY DB WH BP | BP we

YN NM NM WwW No . , ‘
oS FRR BRHRE BSE SRA SSH SB

 

 

Case 5:18-cr-00258-EJD Document 973 Filed 08/28/21 Page 7 of 7

CERTIFICATE OF SERVICE
Pursuant to 18 U.S.C. § 1746, I hereby certify that copies of this Reply were served via email to

the attorneys at the following addresses on the same day it was filed with the Court under Local Civil

Rule 7-11.

Jeffrey B. Coopersmith
Walter F. Brown

' Melina Haag

Randall S. Luskey

Stephen A. Cazares

ORRICK, HERRINGTON & SUTCLIFFE LLP
jeoopersmith@orrick.com
wbrown@orrick.com
_mhaag@orrick.com

tluskey@orrick.com

scazares@orrick.com

Attorneys for Ramesh “Sunny” Balwani
Jeffrey Benjamin Schenk —

John Curtis Bostic
Robert S. Leach

"Vanessa Ann Baehr-Jones

UNITED STATES ATTORNEY’S OFFICE
NORTHERN DISTRICT OF CALIFORNIA
jeffrey.b.schenk@usdoj.gov
john. bostic@usdoj.gov

robert. leach@usdoj.gov
vanessa. baehr-jones@usdoj.gov

Attorneys for United States

 

 

KEVIN DOWNEY/ ©
LANCE DOWNS tC“

AMY MASON SAHARIA
KATHERINE TREEZ

JOHN D. CLINE

Attomevs for Elizabeth Holmes

HOLMES’ REPLY TO GOVERNMENT’S OPPOSITION TO BALWANI’S MOTION TO SEVER
}) CR-18-00258 EID SKV me)

 

 
